Case 2:09-bk-26198-BR   Doc 92 Filed 06/17/21 Entered 06/17/21 08:16:56   Desc
                         Main Document    Page 1 of 5
Case 2:09-bk-26198-BR   Doc 92 Filed 06/17/21 Entered 06/17/21 08:16:56   Desc
                         Main Document    Page 2 of 5
Case 2:09-bk-26198-BR   Doc 92 Filed 06/17/21 Entered 06/17/21 08:16:56   Desc
                         Main Document    Page 3 of 5
Case 2:09-bk-26198-BR   Doc 92 Filed 06/17/21 Entered 06/17/21 08:16:56   Desc
                         Main Document    Page 4 of 5
Case 2:09-bk-26198-BR   Doc 92 Filed 06/17/21 Entered 06/17/21 08:16:56   Desc
                         Main Document    Page 5 of 5
